ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_ORD_01_NA_00_EN.txt.                         INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (NICARAGUA v. COLOMBIA)


                          ORDER OF 17 MARCH 2016




                               2016
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES
                          (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 17 MARS 2016




4 CIJ1094.indb 1                                         6/02/17 10:45

                                                Official citation :
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                              Order of 17 March 2016, I.C.J. Reports 2016, p. 219




                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                            ordonnance du 17 mars 2016, C.I.J. Recueil 2016, p. 219




                                                                                1094
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157289-6




4 CIJ1094.indb 2                                                                            6/02/17 10:45

                                                       17 MARCH 2016

                                                          ORDER




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)




                                                       17 MARS 2016

                                                       ORDONNANCE




4 CIJ1094.indb 3                                                       6/02/17 10:45

                     219 	




                                    INTERNATIONAL COURT OF JUSTICE

        2016                                         YEAR 2016
      17 March
     General List
       No. 155                                     17 March 2016


                           ALLEGED VIOLATIONS
                OF SOVEREIGN RIGHTS AND MARITIME SPACES
                          IN THE CARIBBEAN SEA
                                          (NICARAGUA v. COLOMBIA)




                                                      ORDER


                     Present: 
                              President Abraham; Vice‑President Yusuf; Judges Owada,
                              Tomka, Cançado Trindade, Greenwood, Xue, Donoghue,
                              Gaja, Sebutinde, Bhandari, Gevorgian; Judges ad hoc
                              Daudet, Caron; Registrar Couvreur.



                         The International Court of Justice,
                        Composed as above,
                        After deliberation,
                        Having regard to Article 48 of the Statute of the Court and to Arti-
                     cle 79, paragraph 9, of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     26 November 2013, whereby the Republic of Nicaragua instituted pro-
                     ceedings against the Republic of Colombia concerning a dispute in rela-
                     tion to “the violations of Nicaragua’s sovereign rights and maritime zones
                     declared by the Court’s Judgment of 19 November 2012 [in the case con-
                     cerning Territorial and Maritime Dispute (Nicaragua v. Colombia)] and
                     the threat of the use of force by Colombia in order to implement these
                     violations”,

                     4




4 CIJ1094.indb 218                                                                                6/02/17 10:45

                     220 	 sovereign rights and maritime spaces (ord. 17 III 16)

                        Having regard to the Order of 3 February 2014, whereby the Court,
                     taking into account the views of the Parties, granted each of them a period
                     of eight months for the preparation of its written pleading, and cons­
                     equently fixed 3 October 2014 and 3 June 2015, as the respective time‑
                     limits for the filing of a Memorial by the Republic of Nicaragua and a
                     Counter‑Memorial by the Republic of Colombia,
                        Having regard to the Memorial of the Republic of Nicaragua filed
                     within the time‑limit thus fixed,
                        Having regard to the preliminary objections to the jurisdiction of the
                     Court raised by the Government of the Republic of Colombia on
                     19 December 2014;
                        Whereas the filing of the preliminary objections by the Republic of
                     Colombia had the effect, under Article 79, paragraph 5, of the Rules of
                     Court, of suspending the proceedings on the merits;
                        Whereas, by a Judgment dated 17 March 2016, the Court found that it
                     had jurisdiction, on the basis of Article XXXI of the Pact of Bogotá, to
                     adjudicate upon the dispute between the Republic of Nicaragua and the
                     Republic of Colombia regarding the alleged violations by Colombia of
                     Nicaragua’s rights in the maritime zones which, according to Nicaragua, the
                     Court declared appertain to Nicaragua in its Judgment of 19 November
                     2012 in the case Territorial and Maritime Dispute (Nicaragua v. Colombia),
                      Fixes 17 November 2016 as the time‑limit for the filing of the Counter‑
                     Memorial of the Republic of Colombia; and
                         Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this seventeenth day of March, two thou-
                     sand and sixteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Republic of Nicaragua and the Government of the Republic of
                     Colombia, respectively.


                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.




                     5




4 CIJ1094.indb 220                                                                                 6/02/17 10:45

